Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 11-17 are allowed.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art Bunce et al. U.S. Publication 2017/0348088 discloses a breast treatment device, comprising: a sheet of acellular tissue matrix, wherein the sheet of acellular tissue matrix comprises a flexible sheet with a top surface and a bottom surface, wherein the sheet has a continuous upper curved border having a first degree of curvature and a continuous lower curved border having a second degree of curvature, wherein the continuous lower curved border is shaped and sized to conform to a desired shape of a lower margin of a breast. Bunce et al. further discloses the upper curved border and the lower curved border are joined at lateral apices separated by a distance of 24 cm (which is within the disclosed range of 15-30 cm) and a height of 15 cm. Furthermore, Bunce et al. discloses an upper section extending between the upper curved border and the lateral apices; and a lower section extending between the lower curved border and the lateral apices. However, Bunce et al. does not expressly disclose nor render obvious an upper section that has a larger surface area and a larger height than the lower section. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774